DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08/15/2022 is acknowledged.  The claim amendment and the drawing replacement have been entered.  Claims 1-4, 6-12, 14-19 and 22-24 are pending in this application.
The specification amendment filed 08/15/2022 will not be entered because Applicant requires to replace "paragraphs [0033-0034]" with the amended paragraphs; however, the original specification is not labeled with paragraph numbers.  It is noted that any amendment must be based on previously filed documents.
Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 08/15/2022.
Specification
The disclosure is objected to because of the following informalities:
In page 8, lines 6-30, "machine 120" in four instances should read "machine 121" for consistency with Fig. 3.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, there is no antecedent basis in the specification for "wherein the doffing location is at an end of a nose bar";
In claim 1, there is no antecedent basis in the specification for "an air deflector assembly that extends into an air supply further than the nose bar";
In claim, 6, there is no antecedent basis in the specification for "a channel communicating an air supply to a space adjacent the lickerin, the space including a doffing location" AND "the nose bar assembly comprising the doffing location" AND "wherein the deflector assembly extends into the space further than the nose bar assembly".
Claim Objections
Claims 1, 6, 14 and 22-24 are objected to because of the following informalities:
In claim 1, line 10, the term "also" should be removed for clarity and reducing redundancy;
In claim 6, line 13, a comma is missing after the second instance of "assembly";
In claim 6, line 6, "a space" should amend "a first space" in view of "a second space" in claims 14 and 15 for clarity;
In claim 14, line 4, "lickerin" should read "the lickerin" for clarity and proper antecedent basis;
In claim 22, line 3, "the supply air" should read "the air supply" for clarity and proper antecedent basis;
In claim 23, line 3, "the supply air" should read "the air supply" for clarity and proper antecedent basis;
In claim 24, lines 1-2, "the passages" should read "the one or more passages" for proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-12 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claim 1 recites the limitation "wherein the doffing location is at an end of a nose bar".  However, the original disclosure fails to set forth such a feature.  The original specification discusses the doffing location in page 9, lines 2-11, and specifically states that "the doffing location can be located in a second space 134 defined between the lickerin roll 106 and the air deflector assembly 116 adjacent a termination point of the nose bar extension 132".  Therefore, the doffing location does not appear to be at an end of a nose bar.  Claiming the limitation must be cancelled from the claim, since the claim appears to be new matter. 
	Claim 6 recites the limitations "a channel communicating an air supply to a space adjacent the lickerin, the space including a doffing location" AND "the nose bar assembly comprising the doffing location" AND "wherein the deflector assembly extends into the space further than the nose bar assembly".  However, the original disclosure fails to set forth such a feature.  The configuration of an air supply, a nose bar assembly, a deflector assembly and a doffing location is discussed in the original disclosure in pages 8-9 and depicted in Fig. 3.  The original specification specifically states, in page 9, lines 2-11, that "In FIG. 3, the air deflector assembly 116 is positioned and configured to deflect the air supply AS away from the nose bar extension 132 and the doffing location" and "the doffing location can be located in a second space 134 defined between the lickerin roll 106 and the air deflector assembly 116 adjacent a termination point of the nose bar extension 132".  Therefore, the nose bar assembly does not appear to comprise the doffing location in a space having the air supply.  Claiming the above feature must be cancelled from the claim, since the claim appears to be new matter. 
The remaining claims each depend from a rejected base claim and are likewise rejected. 
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-4, 6-12, 14-15, 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation "an air deflector assembly that extends into an air supply further than the nose bar", which renders the claim indefinite.  First, the claim has previously defined an air supply; therefore, it is unclear whether the air supply in the limitation is referring to the previously defined air supply or a different air supply.  Second, the limitation appears to be comparing the locations of the air deflector assembly and the nose bar relative to an air supply. Per Oxford Languages, the term "further" has a definition "at, to, or by a greater distance (used to indicate the extent to which one thing or person is or becomes distant from another).  For comparing two distances, both a start point and a terminal point must be defined for each distance.  However, the claim does not define any start point; for example, an entrance of the air supply or another boundary of the air supply; therefore, it is unclear how to make the comparison and what should be considered as "extends into an air supply further than".  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, "an air supply" has been construed to be either the previously defined air supply or a different air supply; and a starting point for comparing the distances has been construed to be any boundary of the air supply. 
	Claim 1 recites the limitation "the saber roll".  There is insufficient antecedent basis for this limitation in the claim. It is noted that the amended claim 1 does not set forth a saber roll. For examination purposes, the limitation has been construed to be "a saber roll".
	Claim 6 recites the limitation "wherein the deflector assembly extends into the space further than the nose bar assembly", which renders the claim indefinite.  The limitation appears to be comparing the locations of the air deflector assembly and the nose bar relative to a space. Per Oxford Languages, the term "further" has a definition "at, to, or by a greater distance (used to indicate the extent to which one thing or person is or becomes distant from another).  Both a start point and a terminal point must be defined for each distance.  However, the claim does not define any start point; for example, a boundary of the space or another location within the space; therefore, it is unclear how to make the comparison and what should be considered as "extends into the space further than".  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, a starting point for comparing the distances has been construed to be any boundary of the space.
	Claim 14 recites the limitation "a nose bar assembly", which renders the claim indefinite.  Claim 14 depends from claim 6, and claim 6 has set forth "a nose bar assembly".  It is unclear whether the nose bar assembly is the previously defined nose bar assembly or a different nose bar assembly.  For examination purposes, the limitation has been construed to be the previously defined nose bar assembly.
	Similarly, claim 14 recites the limitation "a deflector assembly", which renders the claim indefinite.  Claim 14 depends from claim 6, and claim 6 has set forth "a deflector assembly".  It is unclear whether the deflector assembly is the previously defined deflector assembly or a different deflector assembly.  For examination purposes, the limitation has been construed to be the previously defined nose bar assembly.
	Similarly, claim 22 recites the limitation "a saber roll", which renders the claim indefinite.  Claim 14 depends from claim 6, and claim 6 has set forth "a saber roll".  It is unclear whether the saber roll is the previously defined saber roll or a different saber roll.  For examination purposes, the limitation has been construed to be the previously defined saber roll.
	Claim 24 recites the limitation "wherein communicably coupled comprises the passages being configured to allow air from the atmosphere to enter the channel", which renders the claim indefinite.  The claimed subject matter is unclear due to the claim language.  With respect to "communicably coupled", it is unclear what Applicant is referring to and how "communicably coupled" can be used as a subject in a sentence.  For examination purposes, the limitation has been construed to be "wherein the passages being configured to allow air from the atmosphere to enter the channel".   
The remaining claims each depend from a rejected base claim and are likewise rejected. 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 6-10, 14 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood (US 3,768,119 A, hereinafter "Wood '119").
	Regarding claim 1, Wood '119 discloses a method of forming a random fiber web using a pneumatic fiber feeding system (fig. 1; col. 1, ll. 49-53; claim 1), the method comprising: 
providing a plurality of moveable apparatuses including a lickerin (lickerin 155; fig. 1; col. 1, ll. 61-68) and a feeder (feed roller 152; fig. 1; col. 1, ll. 61-68), the lickerin configured to remove a plurality of fibers from a fibrous mat delivered to adjacent the lickerin by the feeder (fig. 1; col. 1, ll. 68; col. 2, ll. 1-4);
	doffing the plurality of fibers from the lickerin at a doffing location within the system (by centrifugal force due to high speed rotation of lickerin 155; fig. 1; col. 1, ll. 68; col. 2, ll. 1-4), wherein the doffing location is at an end of a nose bar (a gap exists between nose bar 151 and lickerin 155, therefore doffing occurs by centrifugal force at an outer surface of nose bar 151 in the gap; see annotated fig. 1; col. 1, ll. 61-68; col. 2, ll. 1-4);
communicating an air supply (from air duct 400; fig. 1; col. 2, ll. 5-7) to entrain the plurality of fibers (to delivery duct 420; see fig. 1; col. 2, ll. 5-22); 
separating the plurality of doffed fibers from the air supply (see annotated fig. 1), using an air deflector assembly (see annotated fig. 1) that extends into an air supply (from air duct 400; see annotated fig. 1) further than the nose bar (see annotated fig. 1), the air deflector assembly also being positioned between the lickerin roll and a saber roll (saber roll 360; see annotated fig. 1; col. 1, ll. 68; col. 2, ll. 1-4), until the plurality of fibers move past the air deflector assembly (see annotated fig. 1); and  
collecting the plurality of fibers from the air supply to form the random fiber web (at belt 430; figs. 1-2; col. 2, ll. 36-44).  
Regarding claim 2, Wood '119 discloses the method of claim 1, and further discloses the method further comprising controlling an amount of the air supply to at least one of the doffing location and downstream of the doffing location as defined by a direction of flow of the air supply (by the air deflector assembly and adjustable valve 405; see annotated fig. 1; col. 2, ll. 5-19).  
Regarding claim 3, Wood '119 discloses the method of claim 2, and further discloses wherein controlling the amount of air supply includes providing one or more of a damper, a nose bar extension, an airfoil and one or more passages (by-pass duct 404; fig. 1; col. 2, ll. 11-16) in a housing of the system (see fig. 1).  
Regarding claim 4, Wood '119 discloses the method of claim 1, and further discloses the method further comprising positioning the doffing location and trajectory of the doffing (see the doffing location in annotated fig. 1) to reduce contact of the air supply and the plurality of fibers with components of the system when the plurality of fibers are entrained and prior to the collecting (the air supply does not contact feed roll 152 and feed plate 130; see annotated fig. 1; col. 1, ll. 61-68). 
Regarding claim 6, Wood '119 discloses a pneumatic fiber feeding system (fig. 1; col. 1, ll. 49-53; claim 1) for forming a random fiber web (fig. 1; col. 1, ll. 49-53; claim 1), the system comprising: 
a feeder (feed roller 152; fig. 1; col. 1, ll. 61-68); 
a lickerin (lickerin 155; fig. 1; col. 1, ll. 61-68) configured to remove a plurality of fibers from a fibrous mat delivered to adjacent the lickerin by the feeder (fig. 1; col. 1, ll. 68; col. 2, ll. 1-4) and configured to doff the plurality of fibers from the lickerin (by centrifugal force due to high speed rotation of lickerin 155; fig. 1; col. 1, ll. 68; col. 2, ll. 1-4); 
a channel (a continuous channel formed by air ducts 400, 420; fig. 1; col. 2, ll. 5-22) communicating an air supply (from air duct 400; fig. 1; col. 2, ll. 5-7) to a first space adjacent the lickerin (a first space around lickerin 155 and extending to nose bar 151; see fig. 1), the space including a doffing location where the doff of the plurality of fibers from the lickerin occurs (there is a gap between nose bar 151 and lickerin 155, therefore doffing occurs by centrifugal force at an outer surface of nose bar 151 in the gap; see annotated fig. 1; col. 1, ll. 68; col. 2, ll. 1-4); 
a collector (belt 430; figs. 1-2; col. 2, ll. 36-44) positioned to capture the plurality of fibers once doffed into the air supply (figs. 1-2; col. 2, ll. 36-44), the plurality of fibers forming the random fiber web on the collector (figs. 1-2; col. 2, ll. 36-44; claim 1);
a nose bar assembly (nose bar 151; fig. 1; col. 1, ll. 61-68) that extends along the lickerin (see fig. 1) and toward a saber roll (saber roll 360; annotated fig. 1; col. 1, ll. 68; col. 2, ll. 1-4), the nose bar assembly comprising the doffing location (doffing occurs by centrifugal force at an outer surface of nose bar 151 in the gap; see annotated fig. 1; col. 1, ll. 61-68; col. 2, ll. 1-4); and 
a deflector assembly (see annotated fig. 1) positioned adjacent the lickerin and extending into the space (see annotated fig. 1), wherein the deflector assembly extends into the space further than the nose bar assembly (see annotated fig. 1), wherein the deflector assembly is positioned between the lickerin and the saber roll (see annotated fig. 1) to keep the air supply and the plurality of fibers separated until after the plurality of fibers clear an end of the air deflector assembly (see annotated fig. 1).  
Regarding claim 7, Wood '119 discloses the system of claim 6, and further discloses wherein the channel downstream of the doffing location is defined by a direction of flow of the air supply (see air flow in air duct 420; fig. 1), and is partially formed by a first plate (duct cover 424; fig. 1; col. 2, ll. 20-27), and wherein the first plate has a substantially planar surface along a channel interfacing extent thereof that is configured to substantially align with the direction of flow of the air supply (see fig. 1).  
Regarding claim 8, Wood '119 discloses the system of claim 7, and further discloses wherein a first end (rounded end 417; fig. 2; col. 2, ll. 20-27) of the first plate extends past at least a majority of a doffer bar (rounded nose portion 414; fig. 2; col. 2, ll. 20-27) to adjacent the lickerin (see fig. 2).  
Regarding claim 9, Wood '119 discloses the system of claim 7, and further discloses wherein the channel downstream of the doffing location is additionally partially formed by a second plate (floor 422; fig. 2; col. 2, ll. 28-35), wherein the first plate and the second plate are shaped and positioned relative to one another to cause a restriction in the channel prior to the air supply with the plurality of fibers entrained therein reaching the collector (belt 43; see fig. 2).  
Regarding claim 10, Wood '119 discloses the system of claim 9, and further discloses wherein the second plate has a section that is convex in shape when viewed in cross-section (floor 422 having an airfoil surface; fig. 2; col. 2, ll. 28-35) to spread the air supply with the plurality of fibers entrained therein prior to the air supply reaching the collector (fig. 2; col. 2, ll. 28-35).
Regarding claim 14, Wood '119 discloses the system of claim 6, and further discloses further the system comprising a nose bar assembly (nose bar 151; fig. 1; col. 1, ll. 61-68) positioned between the lickerin and a deflector assembly (see annotated fig. 1), and wherein the nose bar assembly is configured to extend the doffing location past the feed roll (feed roller 152; fig. 1) and into a second space (see annotated fig. 1) defined between lickerin and the deflector assembly (see annotated fig. 1). 
Regarding claim 22, Wood '119 discloses the system of claim 6, and further discloses the system further comprising a damper (adjustable flap-valve 405; fig. 1; col. 2, ll. 5-19) positioned in the channel (air duct 400; fig. 1; col. 2, ll. 1-4) and configured to be selectively moveable toward and away from a saber roll (saber roll 360; fig. 1; col. 2, ll. 1-4) to selectively allow for passage of at least a portion of the supply air around a part of the saber roll (fig. 1; col. 2, ll. 14-19) that does not interface with the lickerin (lickerin 155; fig. 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 3,768,119 A, hereinafter "Wood '119") in view of Wood (US 3,972,092 A, hereinafter "Wood '092").
Regarding claim 11, Wood '119 discloses the system of claim 6.  Wood '119 does not disclose wherein the system further comprising one or more passages that communicate with the channel downstream of the doffing location, the one or more passages configured to allow both an amount of supplied air to pass therethrough and allow an amount of an ambient air to pass therethrough and into the channel.  However, Wood '092 in an analogous art teaches a pneumatic fiber feeding system for forming a random fiber web (a pneumatic fiber delivery system; fig. 6; col. 2, ll. 35-43; col. 10, ll. 52-61; claim 1), the system comprising one or more passages (apertures 376 in lower wall 378; figs. 6, 8; col. 12, ll. 59-66)  that communicate with a channel (duct 324, together forming a channel; fig. 6; col. 12, ll. 3-21) downstream of a doffing location (adjacent to lickerin 303 in venturi 308; figs. 6, 8; col. 11, 61-65; col. 12, ll. 3-14), the one or more passages configured to allow both an amount of supplied air to pass therethrough and allow an amount of an ambient air to pass therethrough and into the channel (two-way air flow exists; figs. 6, 8; col. 12, ll. 59-66).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the duct cover 124 as disclosed by Wood '119, with wherein the duct cover 124 further comprising one or more passages that communicate with the channel downstream of the doffing location, the one or more passages configured to allow both an amount of supplied air to pass therethrough and allow an amount of an ambient air to pass therethrough and into the channel as taught by Wood '092, in order to provide additional air exchange means before the collector to adjust the air flow for forming a high-quality non-woven web.  
Regarding claim 12, Wood '119 and Wood '092, in combination, disclose the system of claim 11. Wood '119 does not disclose wherein the one or more passages are formed by one of the first plate, a second plate, a side housing or a drum.  However, Wood '092 teaches wherein the one or more passages are formed by a plate (lower wall 378; figs. 6, 8; col. 12, ll. 59-66) adjacent to a lickerin (lickerin 303; figs. 6, 8; col. 11, 61-65).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the first plate that is adjacent to the lickerin as disclosed by Wood '119, with wherein the one or more passages are formed by the first plate as taught by Wood '092, in order to provide additional air exchange means in a suitable plate before the collector to adjust the air flow for forming a high-quality non-woven web.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 3,768,119 A, hereinafter "Wood '119") further in view of Gotchel (US 4,064,600 A).
Regarding claim 15, Wood '119 discloses the system of claim 6, and further discloses wherein a second space (see annotated fig. 1) is defined between the lickerin roll and the air deflector assembly (see annotated fig. 1). 
Wood '119 does not disclose wherein the system further comprising: an airfoil positioned in the channel, the airfoil configured to be selectively moveable toward and away from the deflector assembly to selectively allow for passage of at least a portion of the air supply into a second space.  However, Gotchel teaches a pneumatic fiber feeding system for forming a random fiber web (apparatus 10 for forming a non-woven fibrous web; fig. 1; col. 3, ll. 5-15; col. 4, ll. 41-48) comprising an airfoil (flap 94; figs. 1-2; col. 10, ll. 15-26) positioned in a channel (conduit 92; figs. 1-2; col. 10, ll. 15-19), the airfoil configured to be selectively moveable toward and away from an air deflector assembly (flap 94 is adjustable in any desired orientation, thus being selectively movable toward and away from air deflector 86; figs. 1-2; col. 10, ll. 15-26) to selectively allow for passage of at least a portion of an air supply into a second space defined between a lickerin roll and the air deflector assembly (a space between drum 14 and air deflector 86; figs. 1-2; col. 4, ll. 41-54; col. 10, ll. 15-26).  Wood '119 and Gotchel are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the system as disclosed by Wood '119, with wherein the system further comprising: an airfoil positioned in the channel, the airfoil configured to be selectively moveable toward and away from the deflector assembly to selectively allow for passage of at least a portion of the air supply into a second space defined between the lickerin roll and the air deflector assembly, as taught by Gotchel, in order to provide an additional air-flow control device to regulate the direction and the amount of air-flow in the channel for accurately defining a doffing location and improving the doffing process and the subsequent condensing process. 
Claims 16-18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 3,972,092 A, hereinafter "Wood '092") in view of Miller (US 3,768,120 A)
Regarding claim 16, Wood '092 discloses a pneumatic fiber feeding system for forming a random fiber web (a pneumatic fiber delivery system; fig. 6; col. 2, ll. 35-43; col. 10, ll. 52-61; claim 1), the system comprising: 
a plurality of moveable apparatuses including a lickerin and a feeder (lickerin 303 and feed roll 300; fig. 6; col. 11, ll. 61-65), the lickerin configured to remove a plurality of fibers from a fibrous mat delivered to adjacent the lickerin by the feeder (figs. 6-8; col. 12, ll. 3-11; claim 1), wherein, when in use, rotation of the lickerin is configured to doff the plurality of fibers from the lickerin (figs. 6-8; col. 12, ll. 3-11; claim 1); 
a channel (ducts 310, 324, together forming a channel; fig. 6; col. 12, ll. 3-21) communicating an air supply (an air stream from ; fig. 6; col. 12, ll. 3-9) to a space adjacent the lickerin (venture section 308; fig. 6; col. 12, ll. 3-9), the space including a doffing location where the doff of the plurality of fibers from the lickerin occurs (adjacent to lickerin roll 303 in venturi section 308; fig. 6; col. 12, ll. 3-14); 
a collector (conveyor 326 to collect fibers and form web W; fig. 6; col. 12, ll. 3-21; col. 13, ll. 6-10) positioned to capture the plurality of fibers once doffed into the main air supply (fig. 6; col. 12, ll. 3-21; col. 13, ll. 6-10), the plurality of fibers forming the random fiber web on the collector (fig. 6; col. 12, ll. 3-21; col. 13, ll. 6-10); and 
Wood '092 does not disclose the system comprising a drum, wherein the drum has the one or more passages therethrough, the passages communicably coupled to the atmosphere, and wherein the drum is positionable to form a portion of the channel and is operably rotatable relative to the channel.  However, Miller teaches a pneumatic fiber feeding system (an air-laydown apparatus; fig. 1; col. 1, ll. 58-66; col. 2, ll. 24-37) for forming a random fiber web (fig. 1; col. 1, ll. 58-66) comprising a drum as an air valve (drum 13 or 13'; figs. 1-2; col. 2, ll. 48-68), wherein the drum has the one or more passages therethrough (openings 15; fig. 2; col. 2, ll. 63-68), and wherein the drum is positionable to form a portion of a channel (channel 20; figs. 1-2; col. 2, ll. 24-31, 48-59) and is operably rotatable relative to the channel (col. 2, ll. 63-68; col. 3, ll. 1-8; claim 2).  Both Wood '092 and Miller teach condensing fiber webs on a conveyor.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the system as disclosed by Wood '092, with wherein the system comprising a drum just behind screen conveyor 326 as an air valve of the ducts 324, 310, i.e., the channel, wherein the drum has the one or more passages therethrough, and wherein the drum is positionable to form a portion of the channel and is operably rotatable relative to the channel as taught by Miller, in order to provide an effective air-flow valve in the form of a drum in a condensing section of the channel to regulate the amount of air-flow for improving the condensing process.  Wood '092 further discloses atmospheric air inlets 372 and 376 in the system (fig. 6; col. 12, ll. 51-65) communicably coupled to the channel (fig. 6); therefore, by combination of Wood '092 and Miller, the passages of the drum would be communicably coupled to the atmosphere.
Regarding claim 17, Wood '092 and Miller, in combination, disclose the system of claim 16, and Wood '092 further discloses the system further comprising a deflector assembly (knee 280; fig. 6; col. 12, ll. 3-14) positioned adjacent the lickerin and extending into the space (see fig. 6), wherein the deflector plate is positioned to keep the air supply and the plurality of fibers separated until the plurality of fibers clear the deflector assembly (until after the fibers pass a lower end of knee 280; see fig. 6; col. 12, ll. 3-14).
Regarding claim 18, Wood '092 and Miller, in combination, disclose the system of claim 17, and Wood '092 further discloses the system further comprising a nose bar assembly (nose bar 302; figs. 6, 8; col. 11, ll. 61-65) positioned between the lickerin (lickerin 303 and feed roll 300; fig. 6) and the deflector plate (knee 280; fig. 6), and wherein the nose bar assembly is configured to extend the doffing location past the feed roll (see fig. 8) and into a second space defined between the lickerin and the deflector plate (a space allowing fibers passing from feed roll 300 to venturi section 308; see figs. 6, 8).
Regarding claim 24, Wood '092 and Miller, in combination, disclose the system of claim 16.  By this combination, the vacuum box 340 of Wood '092 would have two air-flow valves, i.e., drums, just behind the screen conveyor 326 (fig. 6; col. 12, ll. 15-31); and opening one or both of the two air-flow valves would allow suctioning air from duct 324 into vacuum box 340, which correspondingly allow atmospheric air inlets 372 and 376 to enter the ducts 310, 324 (fig. 6; col. 12, ll. 51-65).  Therefore, the modified system would have wherein the passages being configured to allow air from the atmosphere to enter the channel.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 3,972,092 A, hereinafter "Wood '092") and Miller (US 3,768,120 A) and further in view of Gotchel (US 4,064,600 A).
Regarding claim 19, Wood '092 and Miller, in combination, disclose the system of claim 18.  Wood '092 does not disclose wherein the system further comprising: an airfoil positioned in the channel, the airfoil configured to be selectively moveable toward and away from the deflector assembly to selectively allow for passage of at least a portion of the air supply into the second space.  However, Gotchel teaches a pneumatic fiber feeding system for forming a random fiber web (apparatus 10 for forming a non-woven fibrous web; fig. 1; col. 3, ll. 5-15; col. 4, ll. 41-48) comprising an airfoil (flap 94; figs. 1-2; col. 10, ll. 15-26) positioned in a channel (conduit 92; figs. 1-2; col. 10, ll. 15-19), the airfoil configured to be selectively moveable toward and away from a deflector assembly (adjustable in any desired orientation, thus being selectively movable toward and away from deflector 86; figs. 1-2; col. 10, ll. 15-26) to selectively allow for passage of at least a portion of an air supply into a second space defined between a lickerin roll and the air deflector assembly (a space between drum 14 and air deflector 86; figs. 1-2; col. 4, ll. 41-54; col. 10, ll. 15-26).  Wood '092 and Gotchel are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the system as disclosed by Wood '092, with wherein the system further comprising: an airfoil positioned in the channel, the airfoil configured to be selectively moveable toward and away from the deflector assembly to selectively allow for passage of at least a portion of the air supply into a second space defined between a lickerin roll and the air deflector assembly, as taught by Gotchel, in order to provide an additional air-flow control device to regulate the direction and the amount of air-flow in the channel for accurately defining a doffing location and improving the doffing process and the subsequent condensing process.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 3,972,092 A, hereinafter "Wood '092") and Miller (US 3,768,120 A) and further in view of Wood (US 3,768,119 A, hereinafter "Wood '119").
Regarding claim 23, Wood '092 and Miller, in combination, disclose the system of claim 17.  Wood '092 does not disclose wherein the system further comprising a damper positioned in the channel and configured to be selectively moveable toward and away from a saber roll to selectively allow for passage of at least a portion of the supply air around a part of the saber roll that does not interface with the lickerin.  However, Wood '119 teaches a pneumatic fiber feeding system for forming a random fiber web (fig. 1; col. 1, ll. 49-53; claim 1), the system comprising a damper (adjustable flap-valve 405; fig. 1; col. 2, ll. 5-19) positioned in a channel (air duct 400; fig. 1; col. 2, ll. 1-4) and configured to be selectively moveable toward and away from a saber roll (saber roll 360; fig. 1; col. 2, ll. 1-4) to selectively allow for passage of at least a portion of a supply air around a part of the saber roll (fig. 1; col. 2, ll. 14-19) that does not interface with a lickerin (lickerin 155; fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method as disclosed by Wood '092, with wherein the system further comprising a damper positioned in the channel and configured to be selectively moveable toward and away from a saber roll to selectively allow for passage of at least a portion of the supply air around a part of the saber roll that does not interface with the lickerin, as taught by Wood '119, in order to provide means to control the proportion of air passing under the saber (Wood '119; col. 2, ll. 14-19).

    PNG
    media_image1.png
    974
    838
    media_image1.png
    Greyscale

Annotated Fig. 1 of US 3,768,119 A

Response to Arguments
Applicant's arguments filed on 08/15/2022 have been fully considered.  Applicant's arguments with respect to claims 1-4, 6-12, 14-15 and 22 are moot in view of the new grounds of rejection as discussed supra.  Further, Applicant's arguments with respect to claim 16 are not persuasive and are addressed as follows.
Applicant remarks: Applicant asserts that Miller does not teach or suggest a drum that is open to the atmosphere and does not teach the limitation.
Examiner's response: Examiner respectfully disagrees.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Although Miller does not teach or suggest a drum that is open to the atmosphere; however, Miller is a secondary reference to modify Wood, and Wood has disclosed that the air supply in the channel communicates with atmosphere.  Therefore, by combination of Miller and Wood, Wood would have a drum as an air valve of the channel and communicates with atmosphere.  See the above 103 rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732